Title: To James Madison from Jacob Wagner, 14 April 1806 (Abstract)
From: Wagner, Jacob
To: Madison, James


                    § From Jacob Wagner. 14 April 1806. “This treaty and copy were heretofore sent to the President, in order that he might send it to Congress for the necessary appropriation. They were however returned by the President to the Dep. State; but lest any misapprehension may have taken place about their having been before sent for the appropriation, they are now handed to Mr. Madison, that he may be pleased to ascertain the point.”
                 